Order of the Supreme Court, New York County (Eugene Nardelli, J.), entered November 16, 1989, which denied plaintiff’s motion for a preliminary injunction and granted defendants’ cross motion to dismiss the complaint without prejudice, unanimously affirmed, without costs.
In this action for declaratory and injunctive relief, plaintiff, a private car-for-hire service, challenges the licensing of for-*256hire vehicles by defendant Taxi and Limousine Commission under regulations adopted April 7, 1987 pursuant to Local Laws, 1986, No. 76 of the City of New York (eff. Dec. 22, 1986) on the ground that the licensing was undertaken without appropriate environmental review under State Environmental Quality Review Act (ECL 8-0101 et seqj.
Although styled as an action seeking injunctive relief, the four-month Statute of Limitations applicable to CPLR article 78 proceedings applies (Matter of Save the Pine Bush v City of Albany, 70 NY2d 193) and bans maintenance of this action.
Moreover, on April 27, 1989, defendant Taxi and Limousine Commission issued a negative declaration, finding that implementation of the licensing regulations would not have a significant adverse impact on the environment, thus rendering this action moot. Concur—Ross, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.